Title: To Benjamin Franklin from William Bingham, 28 August 1779
From: Bingham, William
To: Franklin, Benjamin


Sir!
St Pierre M/que August 28th 1779
The Departure of the Troops that were embarked at St Lucie & intended for Georgia, is now postponed, & they are retained at St Christophers & Antigua for the Defence of those valuable Islands—
There have been no Accounts received from Mons D’Estaing for upwards of a Month past, which convinces me that he is engaged on an Expedition to Georgia, where he will have an Opportunity of rendering most essential Services to the common Cause.
I am the more inclined to think that he has undertaken this Enterprize, as the prospect of succeeding is almost certain, & as during the Hurricane Months the Danger of cruizing in these Seas is so great, that he would be compelled to lay up his Ships in Fort Royal Bay & remain inactive.
In the Course of a Correspondence that I have had the honor of holding with him on the Subject of affording us Assistance, with some Ships of the Line, to cooperate with our Army in Georgia, he always expressed an eager Desire of rendering us that Service, as soon as any favorable opportunity might present, or a Change of Circumstances make it prudent;—for he had at that time a force far inferior to that of the English & he knew that Admiral Byron had received positive orders not to lose Sight of him— Several fortunate Occurrences have Since happened, which have brought about a Junction; the most favorable we could wish, for the Execution of Such a Design— Admiral Byron finding that the french Fleet had taken its Departure, has gone in quest of it, having lately received a Reinforcement of three Ships of the Line— Perhaps he may steer his Course towards New York, imagining that Count D’Estaing may have taken that Route in order to intercept the Reinforcements that are expected to arrive there under the Convoy of Admiral Arbuthnot—
If he once gets Possesion of Port Royal, [South Carolina] he may take or destroy all the British Fleet that is there collected, & bid defiance to the whole British Navy, as it is a very safe Harbor, & as no Ships can cruize in the Neighbourhood of it, from the Impetuosity of the Gulf Stream, which is there very violent— He has 3000 Regular Troops on board; which, united with the American Forces, will be able to compel the British Army to Surrender, especially when they find all hopes of a Retreat cut off—
They made an Attack upon Charlestown, but were repulsed with considerable Loss, & intended to remain inactive untill the Arrival of fresh Reinforcements—
I hope the recent & Splendid Success of our allies, joined to the Declaration of Spain, & the favorable Disposition of the other Powers of Europe, may raise the drooping Spirits of the Americans, & unite them Steadily & inseparably to use all their Efforts to take Advantage of the present critical Moment, & put a finishing Stroke to the War.—
I am sorry to find by the last Letters from America, that a Discussion & a Party Spirit have entered into the great Council of the Nation, which retards the Decision of the most important Business, & when decided on, opposes its Execution—
Our Enemies derive greater Advantages from our internal Decisions, & are more encouraged by them in the Continuation of the War, than by any Success they can expect from their military Efforts & Enterprizes—
The Depreciation of the Currency is another Circumstance of a most alarming Nature, which Seems to be progressive, & to increase in proportion to the Duration of the War, & the Consequent Necessity of uttering new Emissions of Paper Money—
Besides the Ruin it has involved thousands in, whose fortunes were made off of that precarious Article, it encourages Monopolies, throws a damp upon the Spirit of foreign Speculations, & occasions general Murmurs & Discontents; Many Adventurers have found from dear bought Experience, that notwithstanding the flattering Appearances of an immense Gain on the sales of Merchandize received in America, their Profits were merely nominal;— for the Proceeds of Sales laying a twelvemonth exposed to the unfavorable vecissitudes that have hitherto attended the declining State of our Paper Currency, have so decreased in Value, that they would not, if realized in Solid Coin, or good Bills of Exchange, nett the Amount of their first Cost— Altho there cannot be a Shadow of a Doubt in regard to the favorable Issue of this War, yet it is greatly to be lamented, that America will have to struggle under various Difficulties, that might perhaps have been obviated by a Continuation of the same public Spirit & disinterested Patriotism that distinguished the Infancy of this Contest.
I shall do myself the honor of continuing to communicate to you from time to time the various & interesting Occurrences that may take place in this Quarter—
I have the Honor to be with perfect Respect Your Excellency’s most obedient & very humble servant
Wm Bingham
 

Septr. 6th

P.S. From Some late Accounts received from St Eustatia, there is Some reason to doubt that Admiral has left these Seas— A Captain of a Dutch Ship that has arrived there having deposed that he met with the English fleet on the 17 Ulto: eight Leagues to Windward of Antigua


 
Notation: Bingham 28. Augt. 1779.
